EXHIBIT LICENSE AGREEMENT This License Agreement (“Agreement”) is made effective January 12, 2009 (the “Effective Date”), between Greg F. Johnson and Kevin K Ketelsen, individuals residing in California, (together “LICENSOR”) and Cellynx Inc., having a principal place of business at25910Acero, Suite 370, Mission Viejo Ca. 92691 (“LICENSEE ”) (together the “Parties”). Whereas, LICENSOR is the sole owner of all right, title and interest to and in certain invention, technology, know-how, skill, and patent appplication(s) referred to as the LICENSOR’s Intellectual Property; Whereas, LICENSEE desires to obtain a worldwide license for the Intellectual Property and the rights described herein in the Market upon the terms and conditions established herein; and Now, therefore, in consideration of the premises and the promises and mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows. 1.DEFINITIONS. 1.1"Licensed Product" shall mean any product manufactured by LICENSEE, its Affiliates, or authorized sub-LICENSEES as defined herein, in the Market and covered by, which embodies, utilizes or is based upon the Patent Rights, Technology Rights or Licensed Intellectual Property defined in this Agreement. 1.2"Patent Rights" shall mean LICENSOR’s United States and foreign patent rights relating to and/or claiming the benefit of priority to U.S. Patent Nos. 61/104,255, and 61/104,242, entitled “Antenna System having Compact PIFA Resonator with Open Sections” and “Lowband Antenna System with PIFA-fed Conductor”, respectively, and including continuations, continuations-in-part, and divisions, and all patents issuing which are based on such applications, and all reissues, reexaminations, or extensions thereof, and patents and patent applications on any improvements, advancements, enhancements, modifications, revisions or developments that reasonably relate to the Licensed Products and that are developed by or for LICENSOR or LICENSEE. 1.3 "Technology Rights" shall mean technical information and know-how, including without limitation, trade secrets, designs, drawings, data, products, inventions, specifications, manufacturing techniques and any other information related to the Licensed Products and created by or for LICENSOR and all improvements, advancements, enhancements, modifications, revisions or developments that reasonably relate to the Licensed Products, whether or not patentable and regardless of who, as between the Parties, develops it. 1.4 "Intellectual Property" shall include any inventions, discoveries, developments, improvements, trade secrets, designs, processes, technologies and other such items for which Intellectual Property Rights may be secured. -1- 1.5“Licensed Intellectual Property” shall mean collectively the Patent Rights and Technology Rights granted hereunder. 2.GRANT OF LICENSE. 2.1Global Scope.LICENSOR hereby grants to LICENSEE and its Affiliates, to the extent that it lawfully may, an exclusive license to manufacture, have manufactured, use, import, offer to sell, and/or sell, lease, distribute or otherwise commercially exploit the Licensed Product throughout the World in the Market during the Term of this Agreement. 2.2Market.This License is limited to the market (the “Market”) of Cellular Telephone Repeater Products.This License grants LICENSEE no rights to make, use or sell Licensed Products outside of this limited market, including but not limited to, cellular handsets or other portable wireless communication devices. 3.LICENSE FEES, PAYMENTS AND REPORTS 3.1 License Terms and Fees. The Parties agree that LICENSOR will be compensated for this License in the form of a transfer of common stock of Cellynx Inc. and a one-time payment of cash.LICENSEE represents and warrants that the shares to be transferred to LICENSOR are shares of Common Stock of LICENSEE and that the shares represent a portion of the only issued and outstanding capital stock of LICENSEE. Within 2 days from the Effective Date, LICENSEE will grant, transfer, convey or direct the following: Greg F.
